Exhibit 10.1

TOUCHMARK BANCSHARES, INC.

2008 STOCK INCENTIVE PLAN

ARTICLE 1

GENERAL

1.1 Purpose. The Touchmark Bancshares, Inc. 2008 Stock Incentive Plan (the
“Plan”) has been established by Touchmark Bancshares, Inc., a Georgia
corporation (the “Company”), to (a) attract and retain high caliber employees
and directors; (b) motivate Participants, by means of appropriate incentives, to
achieve long-range goals; (c) provide incentive compensation opportunities that
are competitive with those of other similar companies; and (d) further align
Participants’ interests with those of the Company’s other shareholders through
compensation that is based on the Company’s common stock; and thereby promote
the long-term financial interest of the Company and its affiliates, including
the growth in value of the Company’s equity and enhancement of long-term
shareholder return.

1.2 Participation. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Persons, those persons who will be granted one or more Awards under the
Plan, and thereby become Participants in the Plan. In the discretion of the
Committee, a Participant may be granted any Award permitted under the provisions
of the Plan, and more than one Award may be granted to a Participant. Awards may
be granted as alternatives to or replacement of Awards outstanding under the
Plan or any other plan or arrangement of the Company or a Related Company
(including a plan or arrangement of a business or entity, all or a portion of
which is acquired by the Company or a Related Company).

1.3 Definitions. For purposes of the Plan, the terms listed below shall be
defined as follows:

 

  (a) Award shall mean any award or benefit granted to any Participant under the
Plan, including the grant of Options and Restricted Stock Awards.

 

  (b) Award Agreement shall mean an agreement entered into by the Company and
the applicable Participant, setting forth the terms and provisions applicable to
the Award.

 

  (c) Board shall mean the Board of Directors of the Company.

 

  (d) Change in Control shall mean the happening of any of the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (a) the then-outstanding shares of Stock of the Company
(the “Outstanding Company Stock”) or (b) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the



--------------------------------------------------------------------------------

election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (x) any acquisition by the Company,
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or,
(z) any acquisition by any corporation pursuant to a transaction which complies
with clauses (a), (b) and (c) of subsection (iii) of this Section 1.3(d); or

(ii) The individuals who, as of the date this Plan is approved by the Board, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the Board; provided, however, that, if the election, or
nomination for election by the Company’s stockholders, of any new director was
approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered and defined as a member
of the Incumbent Board; and provided further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or

(iii) Consummation by the Company of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(a) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 25% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Stock
and Outstanding Company Voting Securities, as the case may be, (b) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such

 

1



--------------------------------------------------------------------------------

corporation except to the extent that such ownership existed prior to the
Business Combination, and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (e) Code means the Internal Revenue Code of 1986.

 

  (f) Committee shall mean the committee of the Board described in Section 2.1.

 

  (g) Disability shall mean total and permanent disability as provided in the
long-term disability plan or policy maintained or, if applicable, most recently
maintained, by the Company or its affiliates for the Participant. If no
long-term disability plan or policy was ever maintained on behalf of the
Participant or, if the determination of Disability relates to an Incentive Stock
Option, Disability shall mean the condition described in Code Section 22(e)(3).
In the event of a dispute, the determination of Disability shall be made by the
Board and shall be supported by advice of a physician competent in the area to
which such Disability relates.

 

  (h) Effective Date shall have the meaning set forth in Section 5.1.

 

  (i) Eligible Person shall mean any employee or director of the Company or its
affiliates.

 

  (j) Exchange Act shall mean the Securities Exchange Act of 1934.

 

  (k) Exercise Price shall mean the exercise price per share of Stock as
determined under Article 3.

 

  (l) Fair Market Value shall mean:

(i) If the Stock is actively traded on any national securities exchange, the
closing price at which sales of Stock shall have been sold on the most recent
trading date immediately prior to the date of determination, as reported by any
such exchange selected by the Committee on which the shares of Stock are then
traded; or

(ii) If the shares of Stock are not actively traded on any such exchange, the
average of the closing high bid and low asked prices for the shares of Stock on
the over-the-counter market on the most recent trading date within a reasonable
period prior to the determination date as determined by the Committee and
reported by such system; or

 

2



--------------------------------------------------------------------------------

(iii) If there are no bid and asked prices within a reasonable period or if the
shares of Stock are not traded on the over-the-counter market, the fair market
value of a share of Stock as determined in good faith by the Committee taking
into account such relevant facts and circumstances deemed by the Committee to be
material to the value of the Stock in the hands of the Participant, which may
include opinions or reports prepared by independent experts; provided that, for
purposes of granting Awards other than Incentive Stock Options, Fair Market
Value of a share of Stock may be determined by the Committee by reference to the
average market value determined over a period certain or as of specified dates,
to a tender offer price for the shares of Stock (if settlement of an award is
triggered by such an event) or to any other reasonable measure of fair market
value.

Notwithstanding the above, Fair Market Value of a share of Stock shall be
determined in accordance with all applicable laws, including in the case of
Incentive Stock Options the valuation principles described in Code Section 422
and in all cases in accordance with Code Section 409A.

 

  (m) Incentive Stock Option or ISO shall have the meaning set forth in
Section 3.1.

 

  (n) Non-Qualified Stock Option shall have the meaning set forth in
Section 3.1.

 

  (o) Option shall have the meaning set forth in Section 3.1.

 

  (p) Participant shall mean an Eligible Person who has been selected by the
Committee, in accordance with the powers granted to it under Section 2.2, to
participate in the Plan and has an Award currently outstanding under the Plan.

 

  (q) Period(s) of Restriction shall mean the period(s) during which the
transfer of shares of Stock subject to a Restricted Stock Award is limited in
some way (based on the passage of time, the achievement of performance goals, or
upon the occurrence of other events as determined by the Committee, at its
discretion) or the shares are subject to a substantial risk of forfeiture,
pursuant to the terms of the Plan or the applicable Award Agreement.

 

  (r) Related Company shall mean any company during any period in which it is a
“parent corporation” (as that term is defined in Code Section 424(e)) with
respect to the Company or a “subsidiary corporation” (as that term is defined in
Code Section 424(f)) with respect to the Company.

 

  (s) Restricted Stock Award shall mean an award of shares of Stock which are
subject to one or more Periods of Restriction as described in Article 4.

 

  (t) Stock shall mean shares of $0.01 par value voting common stock of the
Company.

 

3



--------------------------------------------------------------------------------

  (u) Ten Percent Shareholder shall mean a person who owns (after taking into
account the attribution rules of Code Section 424(d)) more than (10%) of the
total combined voting power of all classes of stock of the Company or a Related
Company.

 

  (v) Termination of Service shall mean the termination of the Participant’s
service relationship, whether employment or otherwise, with the Company and its
affiliates, regardless of the fact that severance or similar payments are made
to the Participant for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, Disability or retirement. The
Committee shall, in its absolute discretion, but in compliance with applicable
law, determine all matters and questions relating to Termination of Service,
including, but not by way of limitation, the question of whether a leave of
absence constitutes a Termination of Service.

ARTICLE 2

COMMITTEE

2.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in a Committee selected by the Board,
which Committee shall consist of three or more members of the Board. In
selecting the Committee, the Board shall consider (i) the benefits under Rule
16b-3 of the Exchange Act of having a Committee composed of either the entire
Board or a Committee of three or more “non-employee directors” as that term is
defined in Rule 16b-3 as then in effect under the Exchange Act, and (ii) the
benefits under Section 162(m) of the Code of having a Committee composed of
three or more “outside directors” (as that term is defined in the Code) for
certain grants of Awards to highly compensated executives. Each member of the
Committee shall serve at the discretion of the Board and the Board may from time
to time remove members or add members to the Committee. Vacancies on the
Committee shall be filled by the Board. If the Board chooses not to or fails to
select the Committee as provided above, the Board shall serve as the Committee.
The Committee shall select one of its members as Chairman and shall hold
meetings at the times and in the places as it may deem advisable. Acts approved
by a majority of the Committee in a meeting at which a quorum is present, or
acts reduced to or approved in writing by a majority of the members of the
Committee, shall be the valid acts of the Committee; provided, however, that
with respect to any action by the Committee in granting an Award to any
Participant under the Plan, such action must be approved by the majority vote of
the members of the Board in a meeting where quorum is present.

2.2 Powers of Committee. Except as limited by applicable law or by the Articles
of Incorporation or Bylaws of the Company, and subject to the provisions of the
Plan, the Committee shall have full power to select persons who shall
participate in the Plan; determine the sizes and types of Awards; determine the
terms and conditions of Awards in a manner consistent with the Plan; construe
and interpret the Plan and any Award Agreement or other instrument entered into
under the Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and (subject to the provisions of Article 6 and Code
Section 409A) amend the terms and conditions of any outstanding Award. Further,
the Committee shall make all other determinations and interpretations which

 

4



--------------------------------------------------------------------------------

may be necessary or advisable for the administration of the Plan. The
Committee’s determinations under the Plan need not be uniform and may be made by
it selectively among Eligible Persons and Participants (whether or not such
persons are similarly situated). As permitted by law, the Committee may
delegate, from time to time, its authority with respect to the Plan,
administration of the Plan and the making of Awards, to one or more persons,
including the authority described above.

2.3 Action. If a member of the Committee is a Participant, he or she shall not
participate in any decision which solely affects his or her own Awards under the
Plan. All determinations and decisions made by the Committee pursuant to the
provisions of the Plan and all related orders and regulations of the Board shall
be final, conclusive and binding on all persons, including the Company, Related
Companies, and their affiliates and shareholders, and Eligible Persons,
Participants, and their estates and beneficiaries.

2.4 Compensation, Indemnity and Liability. The Committee shall serve as such
without bond and without compensation for services hereunder. All expenses of
the Plan and the Committee shall be paid by the Company. No member of the
Committee shall be liable for any act or omission of any other member of the
Committee, nor for any act or omission on his or her own part, except his or her
own gross negligence or willful misconduct. The Company shall indemnify and hold
harmless the Committee and each member of the Committee, if any, against any and
all expenses and liabilities, including reasonable legal fees and expenses,
arising out of his or her membership on the Committee, excepting only expenses
and liabilities arising out of his or her own gross negligence or willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

2.5 Information to be Furnished to Committee. The Company and its affiliates
shall furnish the Committee with such data and information as may be required
for it to discharge its duties hereunder. The records of the Company and its
affiliates as to an Eligible Person or Participant’s employment or performance
of services, Termination of Service, leave of absence, reemployment and
compensation shall be conclusive on all persons unless determined by the
Committee to be manifestly incorrect. Participants and other persons entitled to
benefits under the Plan must, as a condition to the receipt or settlement of any
Award, furnish the Committee such evidence, data or information as the Committee
determines is necessary to carry out the terms of the Plan.

ARTICLE 3

STOCK OPTIONS

3.1 Options. The grant of an option (an “Option”) entitles the Participant to
purchase the number of shares of Stock designated in the applicable Award
Agreement at an Exercise Price established by the Committee. At the time the
Option is granted, the Committee shall determine whether the Option is to be an
Incentive Stock Option or a Non-Qualified Stock Option, and clearly identify
this status in the applicable Award Agreement. An “Incentive Stock Option” or
“ISO” is an Option that is intended to qualify as, and that satisfies the
requirements applicable to, an “incentive stock option” described in Code
Section 422(b). A “Non-Qualified Stock Option” or “NSO” is an Option that is not
intended to be, or does not qualify as, an “incentive stock option” as that term
is described in Code Section 422(b).

 

5



--------------------------------------------------------------------------------

3.2 Special Requirements for ISOs. Incentive Stock Options may only be granted
to an Eligible Person who is an employee of the Company or a Related Company. To
the extent that the aggregate Fair Market Value (determined at time of grant) of
the shares of Stock subject to ISOs granted to a Participant under the Plan and
under any other stock option plan adopted by the Company or a Related Company
that first become exercisable in any calendar year exceeds $100,000, such
options in excess of $100,000 shall be treated as Non-Qualified Stock Options,
regardless of any contrary provision in the Plan or Award Agreement.

3.3 Exercise Price. Subject to adjustment as provided in the Plan, the “Exercise
Price” of each Option shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option is
granted, and shall be set forth in the applicable Award Agreement.
Notwithstanding any provision to the contrary in this Plan or any Award
Agreement, the Exercise Price shall never be less than 100% (or, in the case of
an ISO granted to a Ten Percent Shareholder, 110%) of the Fair Market Value of a
share of Stock as of the date on which the Option is granted.

3.4 Vesting and Exercise.

 

  (a) An Option shall vest and become exercisable in accordance with such terms
and conditions and during such periods as specified in the applicable Award
Agreement, but the Award Agreement with respect to each Option shall provide
that such Option shall not be exercisable after ten years from the date of grant
of the Option; provided, however, that if no contrary terms are set forth in the
Award Agreement, one-third of the Option shall vest on each of the first, second
and third anniversaries of the date such Option is granted, and the Option shall
vest in full immediately upon a Termination of Service in connection with a
Change in Control or due to the death or Disability of the Participant. Any
vesting provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options granted under the Plan, and may reflect
distinctions based on the reasons for the Termination of Service.

 

  (b)

Upon a Participant’s Termination of Service, the portion of the Option which has
not vested and become exercisable as of such termination date shall be forfeited
and the shares returned to the Company and the vested portion of the Option
shall remain exercisable for three months following a Termination of Service due
to reasons other than death or Disability or for one year following a
Termination of Service due to death or Disability; provided, however, in the
event of a Termination of Service due to the Participant’s retirement from
active employment with the Company (or a Related Company) under the Company’s
retirement plan or policy, the vested portion of the Option at the date of the
Participant’s retirement shall remain exercisable during the periods specified
in the applicable Award Agreement subject to compliance with Code Section 409A.
For purposes of this Section, a Termination of Service shall not be deemed to
have occurred if the

 

6



--------------------------------------------------------------------------------

 

Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option in a transaction to which Code Section 424(a) is applicable.

 

  (c) To the extent permitted by applicable law, including, but not limited to
Code Section 409A, the Committee may accelerate the vesting and/or exercise
provisions with respect to any Option at any time in whole or in part based on
performance and/or such other factors as the Committee may determine in its sole
discretion; provided, however, that the Committee may not accelerate the vesting
of any Option prior to the third anniversary of the operations of Touchmark
National Bank (the “Bank”), the Company’s wholly owned subsidiary.

 

  (d) Notwithstanding any contrary provision in the Plan or the applicable Award
Agreement, in no event shall the exercise period of an ISO extend beyond the
deadlines set forth in Subsection 3.4(b) above or expire more than ten (10) (or,
in the case of a Ten Percent Shareholder, five (5)) years after the date such
ISO is granted.

 

  (e) Notwithstanding any other provision of this Plan or any Award Agreement to
the contrary, if the Office of the Comptroller of the Currency or the Federal
Deposit Insurance Corporation determines that (i) the capital of the Bank has
fallen below the minimum requirements contained in 12 CFR 3 or below a higher
requirement; or (ii) the existence of outstanding Options impairs the Company’s
ability to raise capital, such agency may direct the Company to require each
Participant to exercise or forfeit all or some of the Option. All Options
granted under this Plan are subject to the terms of any such directive.

3.5 Payment of Option Exercise Price. The full Exercise Price for shares of
Stock purchased upon the exercise of any Option shall be paid at the time of
such exercise (except that, in the case of an exercise arrangement approved by
the Committee and described in the applicable Award Agreement, payment may be
made as soon as practicable after the exercise). The payment of the Exercise
Price shall be made in cash or in any other form or manner authorized by the
Committee from time to time.

3.6 Settlement of Award. Shares of Stock shall be distributed to the Participant
at the time that the Option becomes exercisable and full payment of the Exercise
Price has been received by the Company in the manner provided in Section 3.5.
Any shares distributed under the Plan shall be subject to such conditions,
restrictions and contingencies as the Committee may establish in accordance with
applicable law. At the time any Incentive Stock Option is exercised, the
Committee shall be entitled to place a legend on the certificates representing
the shares of Stock purchased pursuant to the Option to clearly identify them as
shares of Stock purchased upon exercise of an Incentive Stock Option.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

RESTRICTED STOCK AWARDS

4.1 Restricted Stock Awards. A Restricted Stock Award is a grant of shares of
Stock or of a right to receive shares of Stock (or their cash equivalent or a
combination of both) in the future, subject to certain conditions, restrictions
and contingencies as described in Section 4.2.

4.2 Parameters for Restricted Stock Awards. Each Restricted Stock Award shall be
subject to such conditions, restrictions and contingencies, including continuous
service and/or the achievement of performance measures, as the Committee shall
determine and specify in the applicable Award Agreement. The performance
measures that may be used by the Committee for such Restricted Stock Awards
shall be measured by such criteria as the Committee may establish, consistent
with any applicable requirements of Code Section 162(m). The Committee may
designate a single goal criterion or multiple goal criteria for performance
measurement purposes, with the measurement based on absolute Company (or Related
Company) or business unit performance and/or on performance as compared with
that of other companies. The language regarding performance measures is intended
to permit the Company to bring these Restricted Stock Awards within the
requirements of the general rule for the performance-based compensation
exception to the $1 million limit on deductible compensation under Code
Section 162(m), and shall be interpreted consistent with such intent. If no
contrary terms are set forth in the Award Agreement, Period(s) of Restriction
shall lapse with respect to one-third of a Restricted Stock Award on each of the
first, second and third anniversaries of the date such Restricted Stock Award is
granted, and restrictions shall lapse on the entire Restricted Stock Award
immediately upon Termination of Service due to the death or Disability of the
Participant.

4.3 Custody of Certificates. The Company shall have the right to retain in the
Company’s possession the certificates representing shares of Stock subject to a
Restricted Stock Award until such time as all conditions and/or restrictions
applicable to such Restricted Stock Award have been satisfied, provided that no
such retention shall result in deferred compensation as defined by Code Section
409A.

4.4 Voting Rights. Except as otherwise provided by the Committee in an Award
Agreement, during any Period of Restriction, Participants holding shares of
Stock subject to a Restricted Stock Award may exercise full voting rights with
respect to those shares, whether or not such shares are in the custody of the
Company.

4.5 Dividends and Other Distributions. During any Period of Restriction,
Participants holding shares of Stock subject to a Restricted Stock Award may be
credited with regular cash dividends paid with respect to the underlying shares
while they are so held, whether or not such shares are in the custody of the
Company. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate provided that any such restriction does not result
in “deferred compensation” as defined by Code Section 409A. In the event that
any dividend constitutes a “derivative security” or an “equity security”
pursuant to Rule 16(a) under the Exchange Act, such dividend shall be subject to
a period of restriction equal to the remaining Period of Restriction of the
shares of Stock subject to the Restricted Stock Award with respect to which the
dividend is paid.

 

8



--------------------------------------------------------------------------------

4.6 Termination of Service. Each Award Agreement may set forth the extent to
which the Participant shall have the right, if any, to receive shares of Stock
on which the Period of Restriction has not yet ended following the Participant’s
Termination of Service. Such provision shall be determined in the sole
discretion of the Committee, need not be uniform among all shares of Stock
issued pursuant to the Restricted Stock Award, and may reflect distinctions
based on the reasons for the Termination of Service. If no contrary provisions
are specified in the applicable Award Agreement, upon a Participant’s
Termination of Service for reasons other than death or Disability, all shares of
Stock on which the Period of Restriction has not yet ended shall be forfeited
and the shares returned to the Company.

ARTICLE 5

OPERATION AND ADMINISTRATION

5.1 Effective Date. The Plan shall be effective as of March 19, 2008 (the
“Effective Date”); provided, however, that if the shareholders of the Company
have not approved the Plan on or prior to the first anniversary of such
effective date, then no Option issued under the Plan shall constitute an ISO and
no Option may be exercised prior to such shareholder approval if such Option is
intended to be an ISO. The Plan shall be unlimited in duration and, in the event
of Plan termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that, to the extent required by the Code, no
Incentive Stock Options may be granted under the Plan on a date that is more
than ten (10) years from the date the Plan is adopted or, if earlier, the date
the Plan is approved by shareholders.

5.2 Shares Subject to Plan. The maximum number of shares of Stock issuable under
the Plan shall be as set forth below:

 

  (a) Subject to adjustment as set forth in this Section 5.2, the maximum number
of shares of Stock available for issuance under the Plan as of the Effective
Date shall be 191,000 shares of Stock. Any or all shares of Stock subject to the
Plan may be issued in any combination of Incentive Stock Options, Non-Qualified
Stock Options and Restricted Stock Awards. The Stock issuable under the Plan
shall be shares of authorized but unissued or reacquired Stock, including shares
repurchased by the Company as treasury shares. Any fractional shares of Stock
shall be forfeited and shall not be issued under the Plan.

 

  (b)

Any shares of Stock granted under the Plan that are forfeited because of the
failure to meet an Award contingency or condition shall again be available for
delivery pursuant to new Awards granted under the Plan. To the extent any shares
of Stock covered by an Award are not delivered to a Participant or beneficiary
because the Award is forfeited or canceled, or the shares of Stock are not
delivered because the Award is settled in cash, such shares shall not be deemed
to have been delivered for purposes of determining the maximum number of shares
of Stock available for delivery under the Plan. If the Exercise Price of or tax
withholding on any Option granted under the Plan is satisfied by tendering
shares of Stock

 

9



--------------------------------------------------------------------------------

 

to the Company (by either actual delivery or by attestation), only the number of
shares of Stock issued net of the shares of Stock tendered shall be deemed
delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan.

 

  (c) The number of shares of Stock reserved for issuance under the Plan and the
number of shares of Stock reserved for issuance upon the exercise or payment, as
applicable, of each outstanding Award, and the Exercise Price of each
outstanding Option shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Stock resulting from any stock
dividend, stock split, extraordinary cash dividend, or any other increase or
decrease in the number of shares of Stock outstanding effected without receipt
of consideration by the Company. The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration by the Company.”

 

  (d) In the event of any merger, consolidation, extraordinary dividend
(including a spin-off), reorganization or other change in the corporate
structure of the Company or its Stock or tender offer for shares of Stock, the
Committee, in its sole discretion, and subject to compliance with Code
Section 409A, shall make such adjustments with respect to Awards and take such
other action as it deems necessary, appropriate or equitable to reflect, or in
anticipation of, such merger, consolidation, extraordinary dividend (including a
spin-off), reorganization, other change in corporate structure or tender offer,
including, without limitation, the substitution of new Awards or the
substitution of the securities of any other person for the securities of the
Company, the termination or adjustment of outstanding Awards, the acceleration
of Awards or the removal of restrictions on outstanding Awards, all as may be
provided in the applicable Award Agreement or, if not expressly addressed
therein, as the Committee subsequently may determine in the event of any such
merger, consolidation, extraordinary dividend (including a spin-off),
reorganization or other change in the corporate structure of the Company or its
Stock or tender offer for shares of Stock.

 

  (e)

The Committee may, at any time or from time to time, authorize the Company, with
the consent of the respective affected Participants, to issue new Awards in
exchange for the surrender and cancellation of any or all outstanding Awards.
The Committee may at any time (including in anticipation of an event described
in Subsection 5.2(d) whereby Awards are to be substituted, assumed, or replaced
by a successor company), upon twenty (20) days prior written notice, buy from a
Participant an Award previously granted with payment in cash, Stock (including
shares of Stock subject to a Restricted Stock Award) or other consideration,
based on such terms and conditions as the Committee and the Participant shall
agree; provided, however, notwithstanding the foregoing, the Committee shall
have the right and authority without Participant approval to buy from the
Participant all unexercised Awards for the total Fair Market Value of such
Awards (which in the

 

10



--------------------------------------------------------------------------------

 

case of an Option, shall be determined by multiplying the number of then-vested
and exercisable shares under the Option times the positive difference between
the Fair Market Value of a share and the Exercise Price provided in the
applicable Award Agreement and, in the case of a Restricted Stock Award, shall
be the Fair Market Value of Stock that has fully vested under the terms of the
applicable Restricted Stock Award, subject to any right of repurchase otherwise
possessed by the Company). In no event may the Committee take any of the actions
described in this Subsection 5.2(e), unless such action complies with applicable
law, including, but not limited to, Code Section 409A.

 

  (f) Subject to the overall limitation on the number of shares of Stock that
may be delivered under the Plan, the Committee may use available shares of Stock
as the form of payment for compensation, grants or rights earned or due under
any other compensation plans or arrangements of the Company or its affiliates,
including the plans and arrangements of the Company or its affiliates acquiring
another entity (or an interest in another entity), and any such use shall reduce
on a share-for-share basis the number of shares available for issuance under the
Plan.

5.3 Limitations on Awards. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 5.2), the maximum
aggregate number of Shares subject to Awards granted under the Plan in any
12-month period to any one Participant shall be 50,000, unless a greater amount
is approved in advance by the Committee and the Board.

5.4 Tax Withholding. The Company and/or its affiliates shall have the power and
the right to deduct or withhold from amounts or property due hereunder or any
other monies or property of the Participant held or payable by the Company or
such affiliate, or require a Participant (or his or her estate or beneficiary)
to remit to the Company or such affiliate, an amount sufficient to satisfy
federal, state, local, and any other applicable taxes (including any foreign
taxes and the Participant’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this Plan. With respect to
withholding required upon the lapse of restrictions on a Restricted Stock Award,
or upon any other taxable event arising as a result of a Restricted Stock Award,
a Participant may elect, subject to the approval of the Committee, to satisfy
all or part of such withholding requirement by tendering to the Company shares
of Stock owned by such Participant for at least six months (or by having the
Company retain shares of Stock then in the possession of the Company but held
for the benefit of such Participant); provided that such shares are not then
subject to any Period of Restriction. Such withholding requirement shall be
deemed satisfied to the extent of the then-current Fair Market Value of the
shares so tendered to or retained by the Company. All such elections shall be
irrevocable, made in writing, signed by the Participant and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.

5.5 Payments and Payment Shares. Awards may be settled through cash payments,
the delivery of shares of Stock, the granting of replacement Awards or any such
combination thereof as the Committee shall determine. Any Award settlement may
be subject to such conditions, restrictions and contingencies as the Committee
shall determine.

 

11



--------------------------------------------------------------------------------

5.6 Legends. Each Award Agreement and each certificate representing Stock or
other securities granted pursuant to the Plan (including securities issuable
pursuant to the terms of derivative securities) may bear a restrictive legend as
the Company deems necessary or advisable under applicable law, including federal
and state securities laws.

5.7 Non-alienation of Benefits. Prior to the end of the applicable Period of
Restriction and or vesting and exercise of an Award, the Award shall not be
transferable or assignable except by will or by the applicable laws of descent
and distribution and shall be exercisable, during the Participant’s lifetime,
only by the Participant (or, in the event of the Disability of the Participant,
by the legal representative of the Participant). Any attempt to transfer or
assign an Award in contravention of this Section shall be void. No Award shall,
prior to receipt by the Participant and release of all restrictions or
conditions thereon, be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the Participant.

5.8 Beneficiary Designation. Each Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Company during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

5.9 Agreement With Company. At the time of an Award to a Participant, the
Committee shall require the Participant to enter into an agreement with the
Company (the “Award Agreement”) in a form specified by the Committee, agreeing
to the terms and conditions of the Plan, the Award and to such additional terms
and conditions, not inconsistent with the Plan, as the Committee may, in its
sole discretion, prescribe.

5.10 Limitation of Implied Rights. A Participant shall have only a contractual
right to the fully vested and/or unrestricted, as the case may be, shares of
Stock, if any, or amounts, if any, issuable or payable to such Participant under
the Plan, unsecured by any assets of the Company or its affiliates. Nothing
contained in the Plan shall constitute a guarantee that the assets of such
companies shall be sufficient to pay any benefits to any person. Nothing in the
Plan shall interfere with or limit in any way the right of the Company or any of
its affiliates to terminate a Participant’s service at any time, nor confer upon
a Participant any right to continue in the service of the Company or any of its
affiliates. For purposes of the Plan, a transfer of a Participant’s employment
or service relationship between the Company and its affiliates, or among such
affiliates, shall not be deemed to be a Termination of Service. Upon such a
transfer, the Committee may make such adjustment to outstanding Awards as it
deems appropriate to reflect the changed reporting relationships. Participation
in the Plan by any person shall be determined by the Committee, and no person
shall otherwise have the right to be selected to receive an Award, or, having
been so selected, to be selected to receive a future Award.

5.11 Liquidation of the Company. In the event of the complete liquidation or
dissolution of the Company, any Options which remain unexercised and any
Restricted Stock Award on which restrictions have not yet lapsed shall be deemed
immediately and automatically canceled without any action on the part of the
Company and without regard to or limitation by any other provision of the Plan.

 

12



--------------------------------------------------------------------------------

5.12 Affiliate Obligations. Each affiliate of the Company shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that affiliate
by the Participant. Any disputes relating to liability of an affiliate for cash
payments shall be resolved by the Committee.

ARTICLE 6

AMENDMENT AND TERMINATION

The Board may at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, that no amendment
which requires shareholder approval in order for the Plan to continue to comply
with Rule 16b-3 under the Exchange Act or any other applicable law shall be
effective unless such amendment shall be approved by the requisite vote of
shareholders of the Company entitled to vote thereon. In addition, the Committee
shall have the authority to cancel outstanding Awards and issue substitute
Awards in replacement thereof. Notwithstanding the above, no termination,
amendment or modification of the Plan shall adversely affect in any material way
any Award previously granted under the Plan, without the written consent of the
Participant holding such Award or otherwise be contrary to the Company’s or any
of its affiliates’ obligations under any employment or severance benefits
agreement with the applicable Participant.

ARTICLE 7

RULES OF CONSTRUCTION AND MISCELLANEOUS

7.1 Rules of Construction. For all purposes of this Plan, except as otherwise
expressly provided:

 

  (a) all accounting terms not otherwise defined herein shall have the meanings
ascribed thereto under U.S. generally accepted accounting principles,

 

  (b) all references in this Plan to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
the body of this Plan, with the exception of those references identifying Code
Sections,

 

  (c) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Plan as a whole and not to any particular Article, Section
or other subdivision,

 

  (d) whenever the words “include,” “includes” or “including” are used in this
Plan, they shall be deemed to be followed by the words “without limitation,”

 

13



--------------------------------------------------------------------------------

  (e) a reference to any legislation or to any provision of any legislation
shall include such legislation, as amended through the date hereof, and all
subsequent amendments or modification thereto or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto, and

 

  (f) any masculine term also shall include the feminine; the plural shall
include the singular; and the singular shall include the plural.

7.2 Compliance with Laws. All Incentive Stock Options to be granted under the
Plan are intended to comply with Code Section 422, and all provisions of the
Plan and the applicable Award Agreement relating to an ISO shall be construed in
such manner as to effectuate that intent. The Plan and all Awards granted
hereunder shall comply at all times with all laws and regulations of any
governmental authority which may be applicable thereto (including Code
Section 409A). Any provision of the Plan or any Award Agreement notwithstanding,
the Participant shall not be entitled to receive the benefits of an Award and
the Company shall not be obligated to pay any benefits to a Participant, if such
exercise, delivery, receipt or payment of benefits would constitute a violation
by the Participant or the Company of any provision of any such law or
regulation. Any reference herein to “as permitted by applicable law” and
“compliance with the requirements of Code Section 409A” or words of similar
import shall include the mandate that the terms of the Plan or any Award, or
administration of the Plan or any Award, as the case may be, must be
administered and interpreted in such a manner that no additional income tax is
imposed on a Participant pursuant to Code Section 409A(1)(a); provided, however,
that this provision shall not limit applications of the $100,000 limit on ISOs
set forth in Section 3.2 or any reclassification of an Option resulting
therefrom. If additional guidance is issued under or modifications are made to
Code Section 409A or any other law affecting the Awards issued hereunder,
notwithstanding any contrary provision in Article 6, the Committee shall take
such actions (including amending the Plan or any Award Agreement) as it deems
necessary, in its sole discretion, to ensure continued compliance therewith.

7.3 Securities Law Compliance. With respect to an individual who is, on the
relevant date, an officer, director or 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act (an
“Insider”), transactions under this Plan are intended to comply with all
applicable conditions or Rule 16b-3 under the Exchange Act. To the extent any
provision of the Plan or action by the Committee fails to so comply, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee. To the extent that compensation to be received by an Insider for
purposes of Code Section 162(m) as a result of the lapse of Period(s) of
Restriction or other restriction on a Restricted Stock Award or vesting of any
Award, when added to all other compensation subject to the $1 million limitation
on deductibility of compensation (the “Cap”) imposed by Code Section 162(m),
would cause such Insider’s compensation to exceed the Cap for that year,
restrictions on the number of shares of Stock subject to a Restricted Stock
Award will not lapse and vesting on Options shall not occur, and instead such
restrictions on such Awards will continue, all or in part, until such time that
the Committee determines that they may lapse and the Company’s tax deduction (as
limited by Code Section 162(m)) is preserved.

 

14



--------------------------------------------------------------------------------

7.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

7.5 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant by the Company, nothing set forth herein shall give
any such Participant any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Board or the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or a payment in lieu of or with respect
to Awards hereunder, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

 

15



--------------------------------------------------------------------------------

7.6 Governing Law. To the extent not preempted by United States Federal law, the
Plan, and all agreements hereunder, shall be construed in accordance with and
governed by the laws of the State of Georgia.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of this
27th day of March, 2008.

 

TOUCHMARK BANCSHARES, INC. By:  

/s/ William R. Short

Name:   William R. Short Title:   President and CEO

 

16